PER CURIAM:
Petitioner Stephen Gagne appeals from a final judgment of the United States District Court for the Eastern District of New York, Edward R. Korman, Judge, denying his petition pursuant to 28 U.S.C. § 2254 (1994) for a writ of habeas corpus vacating his state-court conviction on the grounds that his right to remain silent and his right of confrontation had been violated. Although we do not subscribe to the view that a twice-questioned defendant who makes self-incriminating statements following the second interrogation would have a less compelling Fifth Amendment claim if he was not given Miranda warnings before the first questioning than if he was given such warnings, we otherwise affirm the judgment substantially for the reasons stated in Judge Korman’s Amended Memorandum & Order dated December 5, 1996, published at — F.Supp. —, 1996 WL 929719 (E.D.N.Y.1996).
We have considered all of Gagne’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.